 

Exhibit 10.2

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made as of this 30th day of December, 2003, between
ARE-Nancy Ridge No. 3, LLC, a Delaware limited liability company (“Landlord”),
and Arena Pharmaceuticals, Inc., a Delaware corporation, (“Tenant”).

 

BASIC LEASE PROVISIONS

 


ADDRESS:                       6138 – 6150 NANCY RIDGE DRIVE, SAN DIEGO,
CALIFORNIA  92121

 


PREMISES:                THE ENTIRETY OF THE PROJECT.


 


PROJECT:    THE REAL PROPERTY AND THE BUILDINGS (REFERRED TO INDIVIDUALLY AND
COLLECTIVELY AS THE “BUILDING”) TOGETHER WITH ALL IMPROVEMENTS THEREON
(COLLECTIVELY, THE “IMPROVEMENTS”) AND APPURTENANCES THERETO AS DESCRIBED ON
EXHIBIT A.


 


BASE RENT:            $110,561.10 PER MONTH


 


SECURITY DEPOSIT: 6 MONTHS’ BASE RENT     COMMENCEMENT DATE:  DECEMBER 30, 2003


 

Term:              A term beginning on the Commencement Date and ending
December 30, 2018, unless extended pursuant to Section 41 of this Lease.

 

Permitted Use:               Research and development laboratory, related office
and other related uses consistent with the character of the Project and
otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:

Landlord’s Notice Address:

135 N. Los Robles Avenue, Suite 250
Pasadena, CA 91101
Attention: Accounts Receivable

135 N. Los Robles Avenue, Suite 250
Pasadena, CA 91101
Attention: Corporate Secretary

 

 

Tenant’s Notice Address:

 

Arena Pharmaceuticals, Inc.
6166 Nancy Ridge Drive
San Diego, California 92121
Attention:  Chief Financial Officer

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

EXHIBIT A – DESCRIPTION OF PROJECT

 

EXHIBIT B – INCLUDED INSTALLATIONS

 

1.                                       Lease of Premises.  Upon and subject to
all of the terms and conditions hereof,  Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord.

 

2.                                       Delivery; Acceptance of Premises;
Commencement Date. Tenant has been in occupancy and possession of the Premises
since, with respect to 6138 Nancy Ridge Drive, August 31, 2001 and with respect
to 6150 Nancy Ridge Drive, May 4, 2000.  Tenant

 

1

--------------------------------------------------------------------------------


 

acknowledges receipt and delivery of possession of the Premises and that Tenant
has examined title to, and the condition of, the Premises prior to the execution
and delivery of this Lease and has found the same to be in good order and repair
and satisfactory for all purposes hereunder.  Tenant is renting the Premises “as
is” in its present condition.  LANDLORD MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR ANY PART THEREOF, EITHER AS
TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO COMPLIANCE WITH LEGAL REQUIREMENTS, AS TO QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, OR AS TO LANDLORD’S TITLE
THERETO OR OTHERWISE, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY
TENANT.  TENANT ACKNOWLEDGES THAT THE PREMISES (INCLUDING, WITHOUT LIMITATION,
THE ENVIRONMENTAL CONDITION THEREOF) HAS BEEN INSPECTED BY TENANT AND IS
SATISFACTORY TO IT.  TENANT SHALL ACCEPT THE PREMISES IN THEIR CONDITION AS OF
THE COMMENCEMENT DATE, SUBJECT TO ALL APPLICABLE LEGAL REQUIREMENTS (AS DEFINED
IN SECTION 7 HEREOF); (II) LANDLORD SHALL HAVE NO OBLIGATION FOR ANY DEFECTS IN
THE PREMISES; AND (III) TENANT’S TAKING POSSESSION OF THE PREMISES SHALL BE
CONCLUSIVE EVIDENCE THAT TENANT ACCEPTS THE PREMISES AND THAT THE PREMISES WERE
IN GOOD CONDITION AT THE TIME POSSESSION WAS TAKEN.

 

3.                                       Rent.

 

(a)                                  Base Rent.  The first month’s Base Rent and
the Security Deposit shall be due and payable on the day immediately prior to
the Commencement Date.  Tenant shall pay to Landlord in advance, without demand,
abatement, deduction or set-off, monthly installments of Base Rent on or before
the first day of each calendar month during the Term hereof in lawful money of
the United States of America, at the office of Landlord for payment of Rent set
forth above, or to such other person or at such other place as Landlord may from
time to time designate in writing.  Payments of Base Rent for any fractional
calendar month shall be prorated.  The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations.  Tenant shall have no right at any time to abate,
reduce, or set-off any Rent (as defined below) due hereunder except for any
abatement as may be expressly provided in this Lease.

 

(b)                                 Additional Rent.  In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”):  (i)
Operating Expenses (as defined in Section 5), and (ii) any and all other amounts
payable by Tenant under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.  Base Rent, Additional Rent and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

 

4.                                       Base Rent Adjustments.  Base Rent shall
be increased on each annual anniversary of the first day of the first full month
during the Term of this Lease (each an “Adjustment Date”) by multiplying the
Base Rent payable immediately before such Adjustment Date by 2.5% and adding the
resulting amount to the Base Rent payable immediately before such Adjustment
Date.  Base Rent, as so adjusted, shall thereafter be due as provided herein. 
Base Rent adjustments for any fractional calendar month shall be prorated.

 

2

--------------------------------------------------------------------------------


 

5.                                       Operating Expense Payments.  Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be revised by
Landlord from time to time during such calendar year.  During each month of the
Term, on the same date that Base Rent is due, Tenant shall pay Landlord an
amount equal to 1/12th of the Annual Estimate.  Payments for any fractional
calendar month shall be prorated.

 

(c)                                                                                 
The term “Operating Expenses” means the following costs and expenses incurred or
accrued each calendar year by Landlord: assessments payable pursuant to the
CC&R’s affecting the Premises, insurance costs (including deductibles) for the
insurance carried pursuant to Section 17 and administration rent in the amount
of 2.0% of Base Rent).

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the actual Operating
Expenses for the previous calendar year, and (b) the total of Tenant’s payments
in respect of Operating Expenses for such year.  If actual Operating Expenses
for such year exceeds Tenant’s payments of Operating Expenses for such year, the
excess shall be due and payable by Tenant as Rent within 30 days after delivery
of such Annual Statement to Tenant.  If Tenant’s payments of Operating Expenses
for such year exceed actual Operating Expenses for such year Landlord shall pay
the excess to Tenant within 30 days after delivery of such Annual Statement,
except that after the expiration, or earlier termination of the Term or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 30 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.

 

6.                                       Security Deposit. Tenant shall deposit
with Landlord, upon delivery of an executed copy of this Lease to Landlord, a
security deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount set forth in the Basic Lease Provisions,
which Security Deposit shall be in the form of an unconditional and irrevocable
letter of credit (the “Letter of Credit”):  (i) in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer a certification that Landlord is entitled to draw thereunder, (iv)
issued by an FDIC-insured financial institution reasonably satisfactory to
Landlord, (v) redeemable by presentation of a sight draft together with the
certification described in subsection (iii) above,and (vi) with an expiration
date no earlier than 1 year from the date of issue (as extended from time to
time, the “Expiration Date”); provided, however, that the Letter of Credit shall
be automatically extended each year for successive terms of 1 year each until 60
days after the expiration of the Term unless the issuer notifies Landlord by
certified mail, return receipt requested, at least 60 days before the then
scheduled Expiration Date that issuer has elected not to extend the Expiration
Date.  If Tenant does not provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof at least 10 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without obligation for interest thereon as the Security Deposit. 
Tenant shall have the right to substitute a replacement Letter of Credit that
meets the requirements of this Section 6 from time to time, in which case the
Letter of Credit then held by Landlord shall be returned to Tenant or as
designated by Tenant in exchange for such replacement Letter of Credit.  The
Security Deposit shall be held

 

3

--------------------------------------------------------------------------------


 

by Landlord as security for the performance of Tenant’s obligations under this
Lease.  The Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default.  Upon each occurrence of a
Default (as defined in Section 20), Landlord may use all or any part of the
Security Deposit to pay delinquent payments due under this Lease, and the cost
of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law.  Upon any such
use of all or any portion of the Security Deposit, Tenant shall pay Landlord on
demand the amount that will restore the Security Deposit to the amount set forth
in the Basic Lease Provisions.  Tenant hereby waives the provisions of any law,
now or hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.  Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings.  Upon any such use of all or any portion of the Security Deposit,
Tenant shall, within 5 days after demand from Landlord, restore the Security
Deposit to its original amount.  If Tenant shall fully perform every provision
of this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 60 days after the expiration or earlier termination of this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

 

7.                                       Use.  The Premises shall be used solely
for the Permitted Use set forth in the Basic Lease Provisions, and in compliance
with all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 5 business
days’ written notice from Landlord, discontinue any use of the Premises which is
declared by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) having jurisdiction to be a violation
of a Legal Requirement unless Tenant is contesting such determination by a
Governmental Authority as provided in Section 40(n).  Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits unless Tenant pays any increased
cost therefor.  Tenant shall not permit any part of the Premises to be used as a

 

4

--------------------------------------------------------------------------------


 

“place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises.  Subject to Tenant’s obligations
under Section 28, Tenant will use the Premises in a careful, safe and proper
manner and will not commit or permit waste, overload the floor or structure of
the Premises, subject the Premises to use that would materially damage the
Premises or obstruct or use or allow the Premises to be used for any unlawful
purpose.  Tenant shall not place any machinery or equipment in the Premises that
would damage the structure of the Building.

 

Tenant, at its sole expense, as soon as reasonably practical, shall make any
alterations or modifications to the Premises that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA).  Notwithstanding any other provision herein to the contrary, Tenant shall
be responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement.

 

8.                                       Holding Over.  If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 3 hereof)
shall remain in full force and effect (excluding any expansion or renewal
option, purchase option or other similar right or option) during such holdover
period, (iii) Tenant shall continue to pay Base Rent in the amount payable upon
the date of the expiration or earlier termination of this Lease or such other
amount as Landlord may indicate, in Landlord’s sole and absolute discretion, in
such written consent, and (iv) all other payments shall continue under the terms
of this Lease.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term without the express written
consent of Landlord, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that the monthly rental shall be equal to 125% of
Rent in effect during the last 30 days of the Term for the first 30 days of
holdover, and then 150% thereafter, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages.  No holding over by Tenant, whether with
or without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                       Taxes.

 

Tenant shall pay, before any fine, penalty, interest or cost may be added for
non-payment, all taxes, levies, assessments and governmental charges of any kind
(collectively referred to as “Taxes”) imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all

 

5

--------------------------------------------------------------------------------


 

Taxes:  (i) imposed on or measured by or based, in whole or in part, on rent
payable to Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from statutes or regulations,
or interpretations thereof, promulgated by, any Governmental Authority, or (v)
imposed as a license or other fee on Landlord’s business of leasing space in the
Project and will promptly, upon request, furnish to Landlord copies of official
receipts or other satisfactory proof evidencing such payment.  Landlord, upon
Tenant’s request, may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes.  Taxes shall not
include any franchise taxes (however determined) or net income taxes imposed on
Landlord unless such net income taxes are in substitution for any Taxes payable
hereunder.  If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require.  Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant.  If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, Landlord
shall have the right, but not the obligation, to pay such Taxes.  The amount of
any such payment by Landlord shall constitute Additional Rent due from Tenant to
Landlord immediately upon demand.

 

Tenant shall have the right, after 15 days’ prior written notice to Landlord, to
contest the amount or validity of any Taxes payable with respect to the
Premises, in whole or in part, by appropriate administrative and legal
proceedings, either in its own name, Landlord’s name or jointly with Landlord
(but Landlord shall have no obligation under this Section 9 except to reasonably
cooperate with Tenant as hereinafter provided), without any cost or expense to
Landlord, provided that if Landlord reasonably objects to Tenant’s contest,
Tenant shall not have the right to so contest Taxes.  Tenant may postpone
payment of any such contested Taxes pending the prosecution of such proceedings
and any appeals so long as such proceedings shall operate to prevent the
collection of such Taxes (and any fines or penalties) and the sale of the
Premises to satisfy any lien arising out of the nonpayment of the same.  Tenant,
upon the request of Landlord, shall furnish a bond to Landlord sufficient to
secure the payment of all contested Taxes, costs and expenses in connection
therewith as a pre-condition to undertaking any such contest.  In lieu of such
bond, Tenant may elect to pay such Taxes under protest.  Landlord, at no cost to
Landlord, will reasonably cooperate with Tenant in providing relevant
documentation or information pertaining to such contest, such as appraisals or
tax records.

 

10.                                 Parking.  Tenant shall have the exclusive
use of all parking areas of the Project during the Term, subject in all respects
to all covenants, conditions, easements and restrictions now or hereafter
affecting the Project (the “CC&R’s”) which include, without limitation,
easements for parking purposes.

 

11.                                 Utilities, Services.  Tenant shall provide,
and pay all charges for, water, electricity, heat, light, power, telephone,
sewer, and other utilities (including gas and fire sprinklers to the extent the
Project is plumbed for such services), refuse and trash collection and

 

6

--------------------------------------------------------------------------------


 

janitorial services (collectively, “Utilities”) as needed for Tenant’s operation
of the Premises.  Landlord shall have no obligation to provide any Utilities to
the Premises.

 

12.                                 Alterations and Tenant’s Property.  Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other then by ordinary plugs or jacks) to Building Systems (as defined in
Section 14) (“Alterations”) shall be subject to Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion if any
such Alteration affects the structure of the Building or Building Systems, but
which shall otherwise not be unreasonably withheld or delayed.  Tenant may
construct nonstructural Alterations in the Premises without Landlord’s prior
approval if the cost of any single Alteration does not exceed $25,000.00 and the
aggregate cost of all such work in any 12 month period does not exceed
$150,000.00 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction.  Notwithstanding the foregoing, Tenant shall not be
required to notify Landlord in writing of any Notice-Only Alteration where the
cost is equal to or less than $5,000.00.  If Landlord approves any Alterations,
Landlord may impose such conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion.  Any request for approval
shall be in writing, delivered not less than 15 business days in advance of any
proposed construction, and accompanied by plans, specifications, bid proposals,
work contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials. 
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements.  Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations.  Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to 3% of all charges
incurred by Tenant or its contractors or agents in connection with any
Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision.  Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law.  Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

 

Tenant shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any Alterations, Tenant shall deliver to
Landlord:  (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as

 

7

--------------------------------------------------------------------------------


 

built” plans for any such Alteration (except that for Notice–Only Alterations
“as built” plans are required only if already prepared by Tenant).

 

All real property fixtures, built-in machinery and equipment, built-in casework
and cabinets and other similar additions and improvements built into the
Premises so as to become an integral part of the Premises, including without
limitation, the items described on Exhibit B attached hereto, now or hereafter
located on or about the Premises or attached thereto (collectively,
“Installations”), excluding the power generator, security system, the waste
storage building located west of the buildings on the Land and Tenant’s personal
property (“Tenant’s Personal Property”) (provided that none of the items on
Exhibit B shall be deemed Tenant’s Personal Property), shall be and shall remain
the property of Landlord during the Term and following the expiration or earlier
termination of the Term, shall not be removed by Tenant at any time during the
Term (unless replaced with an equal or better Installation of the same type) and
shall remain upon and be surrendered with the Premises as a part thereof in
accordance with Section 28 following the expiration or earlier termination of
this Lease; provided, however, that Landlord shall, at the time its approval of
such Installation is requested notify Tenant if it has elected to cause Tenant
to remove such Installation upon the expiration or earlier termination of this
Lease.  If Landlord so elects, Tenant shall remove such Installation upon the
expiration or earlier termination of this Lease and restore any damage caused by
or occasioned as a result of such removal, including, when removing any of
Tenant’s Personal Property which was plumbed, wired or otherwise connected to
any of the Building Systems, capping off all such connections behind the walls
of the Premises and repairing any holes.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.  Notwithstanding the foregoing, none of Tenant’s
Personal Property shall be deemed “built-in” if the only method of attachment to
the Premises is bolting or bracing for safety purposes.

 

13.                                 Landlord’s Repairs.  Except as expressly set
forth herein, Landlord shall not under any circumstances be required to build
any improvements on the Premises, or to make any repairs, replacements,
alterations or renewals of any nature or description to the Premises, whether
ordinary or extraordinary, structural or non-structural, foreseen or unforeseen,
or to make any expenditure whatsoever in connection with this Lease, or to
maintain the Premises in any way.  Tenant hereby waives the right to make
repairs at the expense of Landlord pursuant to any law in effect at the time of
the execution this Lease or hereafter enacted.

 

14.                                 Tenant’s Repairs.  Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, all outside and parking areas, walls,
foundation, roof, and HVAC, plumbing, electrical, fire sprinklers, elevators and
all other building systems serving the Premises (“Building Systems”).  Such
repair and replacement may include capital expenditures and repairs whose
benefit may extend beyond the Term.  Should Tenant fail to make any such repair
or replacement or fail to maintain the Premises, Landlord shall give Tenant
notice of such failure.  If Tenant fails to commence cure of such failure within
30 days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 business days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
costs of such cure from Tenant.  Subject to Section 18, Tenant shall bear the
full uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party.

 

8

--------------------------------------------------------------------------------


 

15.                                 Mechanic’s Liens.  Tenant shall discharge,
by bond or otherwise, any mechanic’s lien filed against the Premises or against
the Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 days after the filing thereof, at Tenant’s
sole cost and shall otherwise keep the Premises and the Project free from any
liens arising out of work performed, materials furnished or obligations incurred
by Tenant.  Should Tenant fail to discharge any lien described herein, Landlord
shall have the right, but not the obligation, to pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title to
the Project and the cost thereof shall be immediately due from Tenant as
Additional Rent.

 

If Tenant shall lease or finance the acquisition of any of Tenant’s Personal
Property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant. 
Landlord agrees to execute consent and waiver forms reasonably acceptable to
Landlord, consenting to the foregoing and releasing any liens against
specifically enumerated collateral in favor of any purchase money seller, lessor
or lender.  Tenant acknowledges and agrees that it shall be reasonable for
Landlord to refuse to execute any consent and waiver form that (a) is blanket in
nature (i.e., fails to specifically enumerate the individual items of the
subject personal property), (b) provides for the potential continued presence of
Tenant’s Personal Property in the Premises following the expiration or earlier
termination of this Lease or (c) fails to permit Landlord to dispose of Tenant’s
personal Property if not removed by Tenant or such purchase money seller, lessor
or lender prior to the expiration or termination of this Lease.

 

16.                                 Indemnification.  Tenant hereby indemnifies
and agrees to defend, save and hold Landlord harmless from and against any and
all Claims for injury or death to persons or damage to property occurring within
or about the Premises, arising directly or indirectly out of use or occupancy of
the Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, unless caused solely by the willful misconduct or gross
negligence of Landlord.  Landlord shall not be liable to Tenant for, and Tenant
assumes all risk of damage to, personal property (including, without limitation,
loss of records kept within the Premises).  Tenant further waives any and all
Claims for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property (including, without limitation, any
loss of records).  Landlord shall not be liable for any damages arising from any
act, omission or neglect of any tenant in the Project (if any) or of any other
third party.

 

17.                                 Insurance.  Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project or such lesser coverage amount as Landlord may
elect provided such coverage amount is not less than 90% of such full
replacement cost.  Landlord shall further procure and maintain commercial
general liability insurance with a single loss limit of not less than $2,000,000
for bodily injury and property damage with respect to the Project.  Landlord
may, but is not obligated to, maintain such other insurance and additional
coverages as it may deem necessary (provided Landlord has a reasonable basis for
maintaining such insurance), including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance

 

9

--------------------------------------------------------------------------------


 

and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project.  All such insurance shall be included as
part of the Operating Expenses.  The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations).  Tenant
shall also reimburse Landlord for any increased premiums or additional insurance
which Landlord reasonably deems necessary as a result of Tenant’s use of the
Premises.  Upon Tenant’s request, Landlord shall provide information on the
amounts and deductibles of the insurance carried by Landlord pursuant to this
Section 17.

 

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage of no
less than 24 months, covering the full replacement cost of all property and
improvements owned by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises
and pollution legal liability insurance with a minimum limit of not less than
$2,000,000 per occurrence.  The commercial general liability insurance policy
shall name Landlord, its officers, directors, employees, managers, agents,
invitees and contractors (collectively, “Landlord Parties”), as additional
insureds.  The commercial general liability and pollution legal liability
insurance policies shall insure on an occurrence and not a claims-made basis;
shall be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Copies of such policies (if requested by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant upon commencement of the Term and upon each renewal of said insurance. 
Tenant’s policy may be a “blanket policy” with an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy.  Tenant shall, prior to the
expiration of such policies, furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for

 

10

--------------------------------------------------------------------------------


 

loss or damage caused by any risk insured against under property insurance
required to be maintained hereunder, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage. 
The failure of a party to insure its property shall not void this waiver. 
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever.  If the foregoing waivers shall contravene
any law with respect to exculpatory agreements, the liability of Landlord or
Tenant shall be deemed not released but shall be secondary to the other’s
insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender.

 

18.                                 Restoration.  If, at any time during the
Term, either Building is damaged or destroyed by a fire or other insured
casualty, Landlord shall notify Tenant within 60 days after discovery of such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Project or the Premises, as applicable (the “Restoration Period”). 
If the Restoration Period is estimated to exceed 12 months (the “Maximum
Restoration Period”), either Landlord or Tenant may, by written notice to the
other party within 10 days after Landlord’s notice, elect to terminate this
Lease as of the date that is 75 days after the date of discovery of such damage
or destruction, subject to Section 39 of this Lease.  Unless either party so
elects to terminate this Lease, Landlord shall, subject to receipt of sufficient
insurance proceeds (with any deductible to be treated as a current Operating
Expense), promptly restore the Premises (excluding any property or improvements
owned by Tenant), subject to delays arising from the collection of insurance
proceeds, from Force Majeure events or as needed to obtain any license,
clearance or other authorization of any kind required to enter into and restore
the Premises issued by any Governmental Authority having jurisdiction over the
use, storage, handling, treatment, generation, release, disposal, removal or
remediation of Hazardous Materials (as defined in Section 30) in, on or about
the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, (A) that if repair or restoration of the
Premises is not substantially complete as of the end of the Maximum Restoration
Period or, if longer, the Restoration Period in each case due to circumstances
outside of Landlord’s control, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, in which
event Landlord shall be relieved of its obligation to make such repairs or
restoration and, subject to Section 39 below, this Lease shall terminate as of
the date that is 75 days after the later of:  (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord, and (B) that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Tenant may
elect to terminate this Lease by written notice to Landlord given within 30 days
after the end of the Maximum Restoration Period or the Restoration Period, as
the case may be, in which event Landlord shall be relieved of its obligation to
make such repairs or restoration and this Lease shall terminate as of the date
that is 75 days after the later of:  (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Tenant.

 

11

--------------------------------------------------------------------------------


 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.

 

Notwithstanding the first sentence of this Section 18, within the 60 days after
the occurrence of any damage to a Building where the cost to repair such damage
is equal to or less than $5,000.00, Tenant may elect by written notice to
Landlord to repair such damage, in which case Tenant shall be entitled to the
insurance proceeds therefore if disbursed by Landlord’s lender.

 

(a)                                  Abatement of Rent.  Rent due and payable
hereunder shall equitably abate for the portion of the Building which is
unusable or inaccessible by Tenant for the period commencing with the date all
required Hazardous Material Clearances are obtained until the Premises are
repaired and restored.

 

(b)                                 Uninsured Casualty.  Notwithstanding
anything contained herein to the contrary, in the event the damage or
destruction of all or any portion of either Building is not fully covered by the
insurance proceeds, then subject to Tenant’s right under Section 39, Landlord
may within thirty (30) days of such casualty, terminate this Lease by written
notice to Tenant, effective as of the date of such casualty; provided, however,
that if Landlord’s lender has made insurance proceeds available to Landlord to
rebuild the Premises, Tenant may prevent Landlord from terminating this Lease as
set forth herein by agreeing in writing with Landlord, in form reasonably
satisfactory to Landlord, to provide such shortfall.

 

(c)                                  Damage Near End of Term.  If the entirety
of the Building or so much thereof as to render the balance unusable by Tenant
is destroyed or damaged during the last twelve (12) months of the Term, then
subject to Tenant’s right under Section 39, either Landlord or Tenant may
terminate this Lease as of the date of such casualty and receipt of all
Hazardous Materials Clearances by giving written notice thereof to the other
party within thirty (30) days after the date of the casualty.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.                                 Condemnation.  If the whole or any material
part of the Premises or the Project is taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking
would either prevent or materially interfere with Tenant’s use of the Premises
or materially interfere with or impair Landlord’s ownership or operation of the
Project (as determined in accordance with Section 40(m) below), then upon
written notice by Landlord this Lease shall terminate and Rent shall be
apportioned as of said date.  In the event of such termination, Tenant’s rights
under Section 39 shall apply.  If part of the Premises shall be Taken, and this
Lease is not terminated as provided above, Landlord shall promptly restore the
Premises and the Project as nearly as is commercially reasonable under the
circumstances to their condition prior to such partial Taking and the rentable
square footage of the Building, the rentable square footage of the Premises,
Operating Expenses and the Rent payable hereunder

 

12

--------------------------------------------------------------------------------


 

during the unexpired Term shall be reduced to such extent as may be fair and
reasonable under the circumstances.  Upon any such Taking, Landlord shall be
entitled to receive the entire price or award from any such Taking without any
payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if
any, in such award.  Tenant shall have the right, to the extent that same shall
not diminish Landlord’s award, to make a separate claim against the condemning
authority (but not Landlord) for such compensation as may be separately awarded
or recoverable by Tenant for relocation and moving expenses and damage to
Tenant’s trade fixtures and personal property, if a separate award for such
items is made to Tenant.  Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

 

20.                                 Events of Default.  Each of the following
events shall be a default (“Default”) by Tenant under this Lease:

 

(a)                                  Payment Defaults.  Tenant shall fail to pay
any installment of Rent or any other payment hereunder within five (5) days
after receipt of written notice from Landlord (sent on or after the first day of
the applicable month); provided that for purposes of giving notice to Tenant
under California Code of Civil Procedure (“CCP”) Section 1161, Tenant shall be
in “default” upon Tenant’s failure to pay on the date due, and any such notice
under the first clause of this Section 20(a) will be in lieu of and not in
addition to any notice required under the provisions of California CCP
Section 1161.

 

(b)                                 Insurance.  Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or shall be reduced or materially changed, so as not to conform to
the insurance requirements under this Lease, or Landlord shall receive a notice
of nonrenewal of any such insurance and in each case Tenant shall fail to obtain
replacement insurance before the expiration of the current coverage.

 

(c)                                  Abandonment.  Tenant shall abandon the
Premises and shall not have reclaimed the Premises within 5 days after written
notice from Landlord.

 

(d)                                 Improper Transfer.  Tenant shall assign,
sublease or otherwise transfer or attempt to transfer all or any portion of
Tenant’s interest in this Lease or the Premises except as expressly permitted
herein, and Tenant shall not have corrected such action or reversed such
transfer within 10 days after written notice from Landlord, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the action.

 

(e)                                  Liens.  Tenant shall fail to discharge or
otherwise obtain the release by bonding or otherwise of any lien placed upon the
Premises in violation of this Lease within 30 days after any such lien is filed
against the Premises.

 

(f)                                    Insolvency Events.  Tenant or any
guarantor or surety of Tenant’s obligations hereunder shall:  (A) make a general
assignment for the benefit of creditors; (B) commence any case, proceeding or
other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or of any substantial part of its property
(collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 120 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to

 

13

--------------------------------------------------------------------------------


 

maintain its legal existence (if Tenant, guarantor or surety is a corporation,
partnership or other entity).

 

(g)                                 Estoppel Certificate or Subordination
Agreement.  Tenant fails to execute any document required from Tenant under
Sections 23 or 27 within 5 business days after a second notice requesting such
document.

 

(h)                                 Other Defaults.  Tenant shall fail to comply
with any provision of this Lease other than those specifically referred to in
this Section 20, and, except as otherwise expressly provided herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 120 days from the date of Landlord’s notice unless
Tenant is proceeding in strict compliance with Section 40(n) below.

 

21.                                 Landlord’s Remedies.

 

(a)                                  Payment By Landlord; Interest.  Upon a
Default by Tenant hereunder, Landlord may, without waiving or releasing any
obligation of Tenant hereunder, make such payment or perform such act.  All sums
so paid or incurred by Landlord, together with interest thereon, from the date
such sums were paid or incurred, at the annual rate equal to 12% per annum or
the highest rate permitted by law (the “Default Rate”), whichever is less, shall
be payable to Landlord on demand as Additional Rent.  Nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

 

(b)                                 Late Payment Rent.  Late payment by Tenant
to Landlord of Rent and other sums due will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain.  Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord under any Mortgage covering the Premises.  Therefore, if any
installment of Rent due from Tenant is not received by Landlord within 3 days
after the date such payment is due, then on the second such occasion during any
12 month period during the Term, Tenant shall pay to Landlord an additional sum
equal to 6% of the overdue Rent as a late charge.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant.  In addition to the late charge, Rent
not paid when due shall bear interest at the Default Rate from the 5th day after
the date due until paid.

 

(c)                                  Remedies.  Upon the occurrence of a
Default, Landlord, at its option, without further notice or demand to Tenant,
shall have in addition to all other rights and remedies provided in this Lease,
at law or in equity, the option to pursue any one or more of the following
remedies, each and all of which shall be cumulative and nonexclusive, without
any notice or demand whatsoever.

 

14

--------------------------------------------------------------------------------


 

(i)                                     Terminate this Lease, or at Landlord’s
option, Tenant’s right to possession only, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor;

 

(ii)                                  Upon any termination of this Lease,
whether pursuant to the foregoing Section 20(c)(i) or otherwise, Landlord may
recover from Tenant the following:

 

(A)                              The worth at the time of award of any unpaid
rent which has been earned at the time of such termination; plus

 

(B)                                The worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Tenant proves
could have been reasonably avoided; plus

 

(C)                                Subject to subdivision (c) of the California
Civil Code Section 1951.2, the worth at the time of award of the amount by which
the unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(D)                               Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including, but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(E)                                 At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable law.

 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

(iii)                               Landlord may continue this Lease in effect
after Tenant’s Default and recover rent as it becomes due (Landlord and Tenant
hereby agreeing that Tenant has the right to sublet or assign hereunder, subject
only to reasonable limitations).  Accordingly, if Landlord does not elect to
terminate this Lease following a Default by Tenant, Landlord may, from time to
time, without terminating this Lease, enforce all of its rights and remedies
hereunder, including the right to recover all Rent as it becomes due.

 

15

--------------------------------------------------------------------------------


 

(iv)                              Whether or not Landlord elects to terminate
this Lease following a Default by Tenant, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord’s sole discretion, succeed to Tenant’s interest in such
subleases, licenses, concessions or arrangements.  Upon Landlord’s election to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.

 

(v)                                 Independent of the exercise of any other
remedy of Landlord hereunder or under applicable law, Landlord may conduct an
environmental test of the Premises as generally described in Section 30(d)
hereof, at Tenant’s expense.

 

(d)                                 Effect of Exercise.  Exercise by Landlord of
any remedies hereunder or otherwise available shall not be deemed to be an
acceptance of surrender of the Premises and/or a termination of this Lease by
Landlord, it being understood that such surrender and/or termination can be
effected only by the express written agreement of Landlord and Tenant.  Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same and shall
not be deemed a waiver of Landlord’s right to enforce one or more of its rights
in connection with any subsequent default.  A receipt by Landlord of Rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord.  To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord’s intention to re-enter, re-take or otherwise
obtain possession of the Premises as provided in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge. 
Any reletting of the Premises or any portion thereof shall be on such terms and
conditions as Landlord in its sole discretion may determine.  Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting or otherwise to mitigate any damages arising by reason of
Tenant’s Default.

 

22.                                 Assignment and Subletting.

 

(a)                                  General Prohibition.  Without Landlord’s
prior written consent subject to and on the conditions described in this
Section 22, Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect.  If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 25% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited

 

16

--------------------------------------------------------------------------------


 

liability company at time of execution of this Lease, shall be deemed an
assignment of this Lease requiring the consent of Landlord as provided in this
Section 22.  Notwithstanding the foregoing, any public offering of shares or
other ownership interest in Tenant shall not be deemed an assignment.

 

(b)                                 Permitted Transfers.  If Tenant desires to
assign, sublease, hypothecate or otherwise transfer this Lease or sublet the
Premises other than pursuant to a Permitted Assignment (as defined below), then
at least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent. 
Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice:  (i) grant such consent, (ii) refuse such
consent, in its sole and absolute discretion, if the proposed assignment,
hypothecation or other transfer or subletting concerns more than (together with
all other then effective subleases) 50% of the Premises, (iii) refuse such
consent, in its reasonable discretion, if the proposed subletting concerns
(together with all other then effective subleases) 50% or less of the Premises
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), or (iv) terminate this Lease with respect to the space described in
the Assignment Notice as of the Assignment Date (an “Assignment Termination”). 
If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination.  If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect.  If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice.  No failure of
Landlord to exercise any such option to terminate this Lease, or to deliver a
timely notice in response to the Assignment Notice, shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other transfer. 
Tenant shall reimburse Landlord for all of Landlord’s reasonable out-of-pocket
expenses in connection with its consideration of any Assignment Notice, not to
exceed $3,000.

 

Notwithstanding the foregoing, Tenant shall have the right to assign this Lease
or sublet all or any part of the Premises, upon 30 days prior written notice to
Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the controlling ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the net worth (as determined in
accordance with GAAP) of Tenant as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms,

 

17

--------------------------------------------------------------------------------


 

covenants and conditions of this Lease arising after the effective date of the
assignment (a “Permitted Assignment or Subletting”).

 

In addition, Tenant shall have the right to allow collaborators in Tenant’s
business to use portions of the Premises on a periodic, non-tenancy basis and
such use shall not be deemed an assignment or subletting hereunder which
requires Landlord’s consent.

 

(c)                                  Additional Conditions.  As a condition to
any such assignment or subletting, whether or not Landlord’s consent is
required, Landlord may require:

 

(i)                                     that any assignee or subtenant agree, in
writing at the time of such assignment or subletting, that if Landlord gives
such party notice that Tenant is in default under this Lease, such party shall
thereafter make all payments otherwise due Tenant directly to Landlord, which
payments will be received by Landlord without any liability except to credit
such payment against those due under the Lease, and any such third party shall
agree to attorn to Landlord or its successors and assigns should this Lease be
terminated for any reason; provided, however, in no event shall Landlord or its
successors or assigns be obligated to accept such attornment; and

 

(ii)                                  A list of Hazardous Materials, certified
by the proposed assignee or sublessee to be true and correct, which the proposed
assignee or sublessee intends to use, store, handle, treat, generate in or
release or dispose of from the Premises, together with copies of all documents
relating to such use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials by the proposed assignee or subtenant in the
Premises or on the Project, prior to the proposed assignment or subletting,
including, without limitation:  permits; approvals; reports and correspondence;
storage and management plans; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given its written consent to do
so, which consent may be withheld in Landlord’s sole and absolute discretion);
and all closure plans or any other documents required by any and all federal,
state and local Governmental Authorities for any storage tanks installed in, on
or under the Project for the closure of any such tanks.  Neither Tenant nor any
such proposed assignee or subtenant is required, however, to provide Landlord
with any portion(s) of the such documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.

 

(iii)                               An increase in the amount of the Security
Deposit.

 

(d)                                 No Release of Tenant, Sharing of Excess
Rents.  Notwithstanding any assignment or subletting, Tenant shall at all times
remain fully and primarily responsible and liable for the payment of Rent and
for compliance with all of Tenant’s other obligations under this Lease.  Except
in connection with a Permitted Assignment or Subletting, if the Rent due and
payable by a sublessee or assignee (or a combination of the rental payable under
such sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant.  If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and

 

18

--------------------------------------------------------------------------------


 

irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.

 

(e)                                  No Waiver.  The consent by Landlord to an
assignment or subletting shall not relieve Tenant or any assignees of this Lease
or any sublessees of the Premises from obtaining the consent of Landlord to any
further assignment or subletting nor shall it release Tenant or any assignee or
sublessee of Tenant from full and primary liability under the Lease.  The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Lease or a consent to
any subletting, assignment or other transfer of the Premises.

 

(f)                                    Prior Environmental History. 
Notwithstanding any other provision of this Section 22, if (i) the proposed
assignee or sublessee of Tenant has been required by any prior landlord, lender
or Governmental Authority to take remedial action in connection with Hazardous
Materials contaminating a property, where the contamination resulted from such
party’s action or use of the property in question, (ii) the proposed assignee or
sublessee is subject to an enforcement order issued by any Governmental
Authority in connection with the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials (including, without limitation, any
order related to the failure to make a required reporting to any Governmental
Authority), or (iii) because of the existence of a pre-existing environmental
condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.

 

23.                                 Estoppel Certificate.  Tenant shall, within
10 business days of written notice from Landlord, execute, acknowledge and
deliver a statement in writing in any form reasonably requested by a proposed
lender or purchaser and reasonably acceptable to Tenant, (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified is
in full force and effect) and the dates to which the rental and other charges
are paid in advance, if any, (ii) acknowledging that there are not any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (iii) setting forth such further information with respect to
the status of this Lease or the Premises as may be reasonably requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

 

24.                                 Quiet Enjoyment.  So long as Tenant shall
perform all of the covenants and agreements herein required to be performed by
Tenant, Tenant shall, subject to the terms of this Lease, at all times during
the Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord.

 

19

--------------------------------------------------------------------------------


 

25.                                 Prorations.  All prorations required or
permitted to be made hereunder shall be made on the basis of a 360 day year and
30 day months.

 

26.                                 Intentionally Deleted.

 

27.                                 Subordination.  Provided that such
mortgagee, beneficiary, purchaser or ground lessor provides Tenant with a
non-disturbance agreement reasonably acceptable to Tenant which recognizes each
of Tenant’s rights under this Lease, at the election of any mortgagee,
beneficiary, purchaser or ground lessor, the rights of Tenant hereunder shall be
subject and subordinate to any mortgage, deed of trust or ground lease now or
hereafter in existence, to all advances made or hereafter to be made upon the
security thereof, and to all modifications and renewals thereof, including,
without limitation, any construction loans obtained by Landlord to finance
construction of the Building and tenant improvements; provided, however, that
notwithstanding such subordination, so long as there is no Default by Tenant
under this Lease, Tenant’s possession under this Lease shall not be disturbed
and neither this Lease nor any of the rights of Tenant hereunder shall be
terminated or subject to termination by any action to enforce the security or by
any foreclosure action or termination of the ground lease.  Tenant agrees, at
the election of the Holder of any such Mortgage, to attorn to any such Holder. 
Tenant agrees upon demand to execute, acknowledge and deliver such instruments,
confirming such subordination, and such instruments of attornment as shall be
requested by any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof.  Tenant hereby appoints Landlord
attorney-in-fact for Tenant irrevocably (such power of attorney being coupled
with an interest) to execute, acknowledge and deliver any such instrument and
instruments for and in the name of Tenant and to cause any such instrument to be
recorded.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder. 
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28.                                 Surrender.  Upon the expiration of the Term
or earlier termination of Tenant’s right of possession, Tenant shall surrender
the Premises to Landlord in the same condition as existing on the Commencement
Date (including, without limitation, the structural integrity of the Building),
subject to any Alterations or Installations permitted or required by Landlord to
remain in the Premises, free of Hazardous Materials brought upon, kept, used,
stored, handled, treated, generated in, or released or disposed of from, the
Premises by any person other than a Landlord Party (collectively, “Tenant HazMat
Operations”) and released of all Hazardous Materials Clearances, broom clean,
ordinary wear and tear and casualty loss and condemnation covered by Sections 17
and 18 excepted.  At least 3 months prior to the surrender of the Premises,
Tenant shall deliver to Landlord a narrative description of the actions proposed
(or required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”).  Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous

 

20

--------------------------------------------------------------------------------


 

Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and reasonable approval of Landlord’s environmental
consultant.  In connection with the review and approval of the Surrender Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall request.  On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000.  Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant, other than access cards for the security
system which is the property of Tenant.  Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property.  All
obligations of Tenant hereunder not fully performed as of the termination of the
Term, including the obligations of Tenant under Sections 28 and 30 hereof, shall
survive the expiration or earlier termination of the Term, including, without
limitation, indemnity obligations, payment obligations with respect to Rent and
obligations concerning the condition and repair of the Premises.

 

29.                                 Waiver of Jury Trial.  TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30.                                 Environmental Requirements.

 

(a)                                  Prohibition/Compliance/Indemnity.  Tenant
shall not cause or permit any Hazardous Materials (as hereinafter defined) to be
brought upon, kept, used, stored, handled,

 

21

--------------------------------------------------------------------------------


 

treated, generated in or about, or released or disposed of from, the Premises or
the Project in violation of applicable Environmental Requirements (as
hereinafter defined) by Tenant or any Tenant Party.  If Tenant breaches the
obligation stated in the preceding sentence, or if the presence of Hazardous
Materials in the Premises during the Term or any holding over results in
contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises.  Without limiting
the foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Tenant shall promptly
notify Landlord of such action and upon Landlord’s request shall cooperate with
Landlord in such remediation actions if they could potentially have any material
adverse effect on the Premises or the Project.

 

(b)                                 Business.  Landlord acknowledges that it is
not the intent of this Section 30 to prohibit Tenant from using the Premises for
the Permitted Use.  Tenant may operate its business according to prudent
industry practices so long as the use or presence of Hazardous Materials is
strictly and properly monitored according to all then applicable Environmental
Requirements.  As a material inducement to Landlord to allow Tenant to use
Hazardous Materials in connection with its business, Tenant agrees to deliver to
Landlord prior to the Commencement Date a list identifying each type of
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Premises and setting forth
any and all governmental approvals or permits required in connection with the
presence, use, storage, handling, treatment, generation, release or disposal of
such Hazardous Materials on or from the Premises (“Hazardous Materials List”). 
Tenant shall deliver to Landlord an updated Hazardous Materials List at least
once a year and otherwise within fifteen (15) days of Landlord’s request (no
more than 3 times per calendar year).  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials prior to the Commencement Date, or if unavailable at that
time,

 

22

--------------------------------------------------------------------------------


 

concurrent with the receipt from or submission to a Governmental Authority: 
permits; approvals; reports and correspondence; storage and management plans,
notice of violations of any Legal Requirements; plans relating to the
installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months).  Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.  It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.

 

(c)                                  Tenant Representation and Warranty.  Tenant
hereby represents and warrants to Landlord that other than as previously
disclosed to Landlord in writing (i) neither Tenant nor any of its legal
predecessors has been required by any prior landlord, lender or Governmental
Authority at any time to take remedial action in connection with Hazardous
Materials contaminating a property which contamination was permitted by Tenant
or such predecessor or resulted from Tenant’s or such predecessor’s action or
use of the property in question, and (ii) Tenant is not presently subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).

 

(d)                                 Testing.  Landlord shall have the right, at
Tenant’s expense, from time to time, to conduct tests of the Premises to
determine whether any contamination of the Premises or the Project has occurred
as a result of Tenant’s use if Landlord has a reasonable basis to believe such
contamination exists.  In addition, at any time, and from time to time, prior to
the expiration or earlier termination of the Term, Landlord shall have the right
to conduct tests of the Premises and the Project at Landlord’s sole cost and
expense.  In connection with any such testing, upon the request of Landlord,
Tenant shall deliver to Landlord or its consultant such non-proprietary
information concerning the use of Hazardous Materials in or about the Premises
by Tenant or any Tenant Party.  If contamination has occurred for which Tenant
is liable under this Section 30, Tenant shall pay all costs to conduct such
tests.  If no such contamination is found, Landlord shall pay the costs of such
tests (which shall not constitute an Operating Expense).  Landlord shall provide
Tenant with a copy of all third party, non-confidential reports and tests of the
Premises made by or on behalf of Landlord during the Term without representation
or warranty and subject to a confidentiality agreement.  Tenant shall, at its
sole cost and expense, promptly and satisfactorily remediate any environmental
conditions identified by such testing in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

 

(e)                                  Underground Tanks.  If underground or other
storage tanks storing Hazardous Materials located on the Premises or the Project
are used by Tenant or are hereafter placed on the Premises or the Project by
Tenant, Tenant shall install, use, monitor, operate, maintain, upgrade and
manage such storage tanks, maintain appropriate records, obtain and maintain
appropriate insurance, implement reporting procedures, properly close any
underground

 

23

--------------------------------------------------------------------------------


 

storage tanks, and take or cause to be taken all other actions necessary or
required under applicable state and federal Legal Requirements, as such now
exists or may hereafter be adopted or amended in connection with the
installation, use, maintenance, management, operation, upgrading and closure of
such storage tanks.

 

(f)                                    Tenant’s Obligations.  Tenant’s
obligations under this Section 27 shall survive the expiration or earlier
termination of the Lease.  During any period of time after the expiration or
earlier termination of this Lease required by Tenant or Landlord to complete the
removal from the Premises of any Hazardous Materials (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion of the approved Surrender Plan),
Tenant shall continue to pay the full Rent in accordance with this Lease for any
portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Rent shall be prorated daily.

 

(g)                                 Definitions.  As used herein, the term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any Governmental Authority regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
Project, or the environment, including without limitation, the following:  the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder.  As
used herein, the term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant listed or defined as hazardous or
toxic, or regulated by reason of its impact or potential impact on humans,
animals and/or the environment under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant or any
Tenant Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

 

31.                                 Tenant’s Remedies/Limitation of Liability. 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within 30 days after written notice from Tenant
specifying such failure (unless such performance will, due to the nature of the
obligation, require a period of time in excess of 30 days, then after such
period of time as is reasonably necessary).  Upon any default by Landlord,
Tenant shall give notice by registered or certified mail to any Holder of a
Mortgage covering the Premises and to any landlord of any lease of property in
or on which the Premises are located and Tenant shall offer such Holder and/or
landlord a reasonable opportunity to cure the default, including time to obtain
possession of the Project by power of sale or a judicial action if such should
prove necessary to effect a cure but no longer than 90 days; provided Landlord
shall have furnished to Tenant in writing the names and addresses of all such
persons who are to receive such notices.  All obligations of Landlord hereunder
shall be construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.

 

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 2 business days of obtaining
knowledge of such claimed Material Landlord

 

24

--------------------------------------------------------------------------------


 

Default, give Landlord written notice of such claim and telephonic notice to
Tenant’s principal contact with Landlord.  Landlord shall then have 2 business
days to commence cure of such claimed Material Landlord Default and shall
diligently prosecute such cure to completion.  If such claimed Material Landlord
Default is not a default by Landlord hereunder, or if Tenant failed to give
Landlord the notice required hereunder within 2 business days of learning of the
conditions giving rise to the claimed Material Landlord Default, Landlord shall
be entitled to recover from Tenant, as Additional Rent, any costs incurred by
Landlord in connection with such cure in excess of the costs, if any, that
Landlord would otherwise have been liable to pay hereunder.  If Landlord fails
to commence cure of any claimed Material Landlord Default as provided above,
Tenant may commence and prosecute such cure to completion, and shall be entitled
to recover the costs of such cure (but not any consequential or other damages)
from Landlord, to the extent of Landlord’s obligation to cure such claimed
Material Landlord Default hereunder, subject to the limitations set forth in the
immediately preceding sentence of this paragraph and the other provisions of
this Lease.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.                                 Inspection and Access.  Landlord and its
agents, representatives, and contractors may enter the Premises during business
hours on not less than 48 hours advance written notice (except in the case of
emergencies in which case no such notice shall be required and such entry may be
at any time) for the purpose of effecting any repairs required or permitted
pursuant to this Lease, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose, provided that Tenant shall have the
right to have an employee accompany Landlord, its agents, representatives, and
contractors at all times and to impose reasonable security measures (provided
that such security measures shall not prohibit Landlord from having access to
all areas of the Premises).  Landlord shall use commercially reasonable efforts
to coordinate its access to the Premises pursuant to this Section 32 with Tenant
to avoid interference with Tenant’s business operations in the Premises.  Tenant
shall not be liable to Landlord for injuries sustained as a result of Landlord’s
or its agents’, representatives’, and contractors’ entry onto the Premises. 
Landlord may erect a suitable sign on the Premises stating the Premises are
available to let or that the Project is available for sale.  Landlord may grant
easements, make public dedications, designate common areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially, adversely affects Tenant’s
use or occupancy of the Premises for the Permitted Use.  At Landlord’s request,
Tenant shall execute such instruments as may be necessary for such easements,
dedications or restrictions.  Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.

 

33.                                 Security.  Tenant acknowledges and agrees
that security devices and services, if any, while intended to deter crime may
not in given instances prevent theft or other criminal acts and that Landlord is
not providing any security services with respect to the Premises.  Tenant agrees
that Landlord shall not be liable to Tenant for, and Tenant waives any claim
against Landlord with respect to, any loss by theft or any other damage suffered
or incurred by

 

25

--------------------------------------------------------------------------------


 

Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises.  Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project.  Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 

34.                                 Force Majeure.  Neither Landlord nor Tenant
shall be held responsible for delays in the performance of its obligations
hereunder when caused by strikes, lockouts, labor disputes, weather, natural
disasters, inability to obtain labor or materials or reasonable substitutes
therefor, governmental restrictions, governmental regulations, governmental
controls, delay in issuance of permits, enemy or hostile governmental action,
civil commotion, fire or other casualty, and other causes beyond the reasonable
control of such party (“Force Majeure”).  The foregoing shall not apply to any
payment of money or monetary defaults under this Lease.

 

35.                                 Brokers, Entire Agreement, Amendment. 
Landlord and Tenant each represents and warrants that it has not dealt with any
broker, agent or other person (collectively, “Broker) in connection with this
transaction and that no Broker brought about this transaction, other than
Cushman & Wakefield (“C&W”).  Tenant shall be solely responsible for payment to
C&W of any commission claimed by C&W in connection with this Lease, and agrees
to indemnify and hold Landlord harmless from any claims for such commission or
other compensation by C&W.  Landlord and Tenant each hereby agree to indemnify
and hold the other harmless from and against any claims by any Broker, other
than the broker, if any named in this Section 35, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

36.                                 Limitation on Landlord’s Liability. 
NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN
LANDLORD AND TENANT TO THE CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT
THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY
LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S
INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND
ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT
OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED AGAINST ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

26

--------------------------------------------------------------------------------


 

37.                                 Severability.  If any clause or provision of
this Lease is illegal, invalid or unenforceable under present or future laws,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby.  It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there be added, as a part of
this Lease, a clause or provision as similar in effect to such illegal, invalid
or unenforceable clause or provision as shall be legal, valid and enforceable,
unless the absence of the illegal, invalid or unenforceable clauses or
provision(s) adversely affects the substantive rights of one or both of the
parties.

 

38.                                 No Termination, Abatement, etc.  Except as
otherwise specifically provided herein, Tenant shall remain bound by this Lease
in accordance with its terms and shall neither take any action to modify,
surrender or terminate the same, nor seek nor be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off against the Rent, nor
shall the respective obligations of Landlord and Tenant be otherwise affected by
reason of (a) any damage to, or destruction of, the Premises or any portion
thereof from whatever cause, or any Taking of the Premises or any portion
thereof, (b) any claim which Tenant has or might have against Landlord or by
reason of any default or breach of any warranty by Landlord under this Lease or
any other agreement between Landlord and Tenant, or to which Landlord and Tenant
are parties, (c) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord, or any action with
respect to this Lease that may be taken by a trustee or receiver of Landlord or
any assignee of Landlord or by any court in any such proceeding, or (d) for any
other cause whether similar or dissimilar to any of the foregoing.  Tenant
hereby specifically waives all rights, arising from any occurrence whatsoever,
which may now or hereafter be available to Tenant by law or in equity to (i)
modify, surrender or terminate this Lease or quit or surrender the Premises or
any portion thereof, or (ii) entitle Tenant to any abatement, reduction,
suspension or deferment of the Rent or other sums payable by Tenant hereunder,
except as otherwise specifically provided in this Lease.  The obligations of
Landlord and Tenant hereunder shall be separate and independent covenants and
agreements and the Base Rent and Additional Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Lease.

 

39.                                 Purchase Option

 

(a)                                  Grant of Option.  Landlord hereby grants to
Tenant an option (the “Option”) to purchase the Premises for the Purchase Price
(as defined below) upon all the terms and conditions to be set forth in the
Purchase Agreement (as defined below).

 

(b)                                 Option Exercise Date.  The Option must be
exercised by Tenant, if at all, between the Commencement Date and the last day
of the 14th year of the initial Term (the “Term Expiration Option Period”). 
Notwithstanding the foregoing, in the event that: (1) Tenant receives a copy of
a Notice of Sale (as described in Section 39(e) below), or (2) Landlord elects
to terminate the Lease or elects not to proceed with the repair and restoration
of the Premises pursuant to Sections 18 or 19 of this Lease, the Option shall be
accelerated to expire 30 days after receipt of such Notice of Sale or Landlord’s
election to terminate this Lease or Landlord’s election not to repair or
restore, as the case may be, (“Accelerated Option Period”), and the Purchase
Price shall be adjusted as set forth in Section 39(e).

 

(c)                                  Exercise of Option.  Tenant shall notify
Landlord of Tenant’s election to exercise the Option by giving Landlord written
notice (the “Notice of Exercise”) at the

 

27

--------------------------------------------------------------------------------


 

addresses and in the manner set forth in this Lease, and within the time frames
required by Section 39(b).

 

(d)                                 Purchase and Sale.  Upon exercise of the
Option by Tenant, Landlord agrees to sell the Premises to Tenant, and Tenant
agrees to purchase the Premises from Landlord, on all of the terms, covenants
and conditions to be set forth in a purchase agreement to be negotiated and
entered into by Landlord and Tenant within 30 days after Tenant’s exercise of
the Option, which purchase agreement shall be consistent with the terms of this
Section 39 (the “Purchase Agreement”).  Tenant agrees that its purchase of the
Premises shall be “as-is” (except as expressly provided herein), without any
representation, warranties or indemnities from Landlord, with no due diligence
or inspection rights.  The Purchase Agreement shall provide that (1) Landlord
shall convey the Premises to Tenant by grant deed and shall remove any deeds of
trust and mortgages granted by Landlord, and any mechanic’s liens or monetary
judgment liens caused or suffered by Landlord (provided the same are not the
result of Tenant’s or its subtenants’ actions or Tenant’s or its subtenants’
failure to pay any amounts owed by Tenant or its subtenants) and terminate any
service contracts entered into by Landlord for the Premises upon the sale of the
Premises to Tenant in accordance with the foregoing, subject to Tenant’s payment
of the Purchase Price as provided below, and (2) closing costs shall be
apportioned in the manner customary for San Diego County.  In addition, the
Purchase Agreement shall provide that (A) Landlord shall not have conveyed any
air rights which are part of the Premises to any third party, (B) Landlord shall
not have sold any parking rights to a third party (except in connection with
CC&R’s or easements for the business park of which the Premises is a part) and
(C) Landlord shall not have entered into any leases or other occupancy
agreements or purchase options with any third party which would be binding on
Tenant or the Premises following the closing.  In the event Landlord and Tenant
are unable to agree on the form of Purchase Agreement within such 30 day period,
the purchase transaction shall be consummated pursuant to the terms of this
Section 39 without a Purchase Agreement.  The escrow for the purchase shall be
handled by Chicago Title Company, provided if Chicago Title Company is no longer
in existence, the title company shall be mutually agreeable to Landlord and
Tenant).

 

(e)                                  Purchase Price.  The Purchase Price for the
Property shall be an amount equal to the calculation of (a) the amount of the
annual Base Rent for the last year of the Term, divided by (b) 9% (the “Purchase
Price”).  Notwithstanding the foregoing, (i) in the event Tenant exercises the
Option as a result of a Notice of Sale, the Purchase Price shall be adjusted to
the amount the Holder of the Mortgage would declare as its “full credit bid” in
a non-judicial foreclosure of its lien pursuant to the Notice of Sale, and (ii)
in the event Tenant exercises the Option as a result of Landlord’s election to
terminate the Lease or election not to proceed with the repair or restoration of
the Premises pursuant to Sections 18 or 19, the Purchase Price shall be adjusted
to be the greater of (x) the calculation of (a) the amount of the Base Rent for
the 12 months after the date the Option is exercised, divided by (b) 9.5%, less
the amount of any insurance and condemnation proceeds received by Landlord or
(y) the amount required to discharge all deeds of trust or mortgages granted by
Landlord which encumber the Premises after application of any insurance and
condemnation proceeds received by Landlord to payment thereof.  Landlord
covenants that during the Term any deeds of trust or mortgages granted by
Landlord shall not secure liens in amounts in excess of the Purchase Price (as
calculated pursuant to the first sentence of this Section 39(e) as of the date
such mortgages or deeds of trust are recorded against the Premises as if Tenant
were exercising the Purchase Option on such date).

 

28

--------------------------------------------------------------------------------


 

(f)                                    Foreclosure.  Tenant shall be entitled to
receive a copy of any Notice of Default and any Notice of Sale recorded by a
Holder of a Mortgage encumbering the Property or by the trustee named therein. 
Notwithstanding anything to the contrary contained in the Section 36, in the
event a Holder of a Mortgage forecloses its lien (judicially or non-judicially),
or accepts a deed in lieu of foreclosure from Landlord, after expiration of the
Accelerated Option Period, then the Option shall terminate and the provisions of
this Section 36 shall be null and void, and of no further force and effect.

 

(g)                                 Rights Personal.  The Purchase Option is
personal to Tenant and is not assignable without Landlord’s consent, which may
be granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in the Lease.

 

(h)                                 Exceptions.  Notwithstanding anything set
forth above to the contrary, the Purchase Option shall not be in effect and
Tenant may not exercise the Purchase Option during any period of time that
Tenant is in Default under any provision of this Lease.

 

(i)                                     No Extensions.  The period of time
within which any Purchase Option may be exercised shall not be extended or
enlarged by reason of Tenant’s inability to exercise the Purchase Option.

 

40.                                 Miscellaneous.

 

(a)                                  Notices.  All notices or other
communications between the parties shall be in writing and shall be deemed duly
given upon delivery or refusal to accept delivery by the addressee thereof if
delivered in person, or upon actual receipt if delivered by reputable overnight
guaranty courier, addressed and sent to the parties at their addresses set forth
above.  Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

 

(b)                                 Joint and Several Liability.  If and when
included within the term “Tenant,” as used in this instrument, there is more
than one person or entity, each shall be jointly and severally liable for the
obligations of Tenant.

 

(c)                                  Recordation.  Upon the Commencement Date,
Landlord and Tenant will execute a memorandum of lease and cause the same to be
recorded in the public records of San Diego County.  At the expiration or
earlier termination of this Lease, Tenant agrees to execute a quitclaim deed or
other required document necessary to remove such memorandum from the public
records.

 

(d)                                 Interpretation.  The normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto.  Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.  The
captions inserted in this Lease are for convenience only and in no way define,
limit or otherwise describe the scope or intent of this Lease, or any provision
hereof, or in any way affect the interpretation of this Lease.

 

(e)                                  Not Binding Until Executed.  The submission
by Landlord to Tenant of this Lease shall have no binding force or effect, shall
not constitute an option for the leasing of the

 

29

--------------------------------------------------------------------------------


 

Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.

 

(f)                                    Limitations on Interest.  It is expressly
the intent of Landlord and Tenant at all times to comply with applicable law
governing the maximum rate or amount of any interest payable on or in connection
with this Lease.  If applicable law is ever judicially interpreted so as to
render usurious any interest called for under this Lease, or contracted for,
charged, taken, reserved, or received with respect to this Lease, then it is
Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would thereby be paid in full, refunded to Tenant), and
the provisions of this Lease immediately shall be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder.

 

(g)                                 Choice of Law.  Construction and
interpretation of this Lease shall be governed by the internal laws of the state
in which the Premises are located, excluding any principles of conflicts of
laws.

 

(h)                                 Time.  Time is of the essence as to the
performance of Tenant’s obligations under this Lease.

 

(i)                                     Incorporation by Reference.  All
exhibits and addenda attached hereto are hereby incorporated into this Lease and
made a part hereof.  If there is any conflict between such exhibits or addenda
and the terms of this Lease, such exhibits or addenda shall control.

 

(j)                                     Hazardous Activities.  Notwithstanding
any other provision of this Lease, Landlord, for itself and its employees,
agents and contractors, reserves the right to refuse to perform any repairs or
services in any portion of the Premises which, pursuant to Tenant’s routine
safety guidelines, practices or custom or prudent industry practices, require
any form of protective clothing or equipment other than safety glasses.  In any
such case, Tenant shall contract with parties who are acceptable to Landlord, in
Landlord’s reasonable discretion, for all such repairs and services.

 

(k)                                  Signage.  Tenant shall have the right to
install identification signage on the Premises, including without limitation the
exterior of the Building. without Landlord’s consent provided Tenant first
obtains all approvals required pursuant to all Legal Requirements and the
CC&R’s.

 

(l)                                     Owners’ Associations.  Tenant, at its
option, may notify Landlord of its position and concerns regarding any issue
coming before an owners’ association established pursuant to the CC&R’s. 
Landlord agrees to take into consideration Tenant’s position and concerns in
voting on such issues as a member of such owners’ association.

 

(m)                               Arbitration.

 

(i)                                     Within 10 days of Tenant’s notice to
Landlord of its election to arbitrate Landlord’s decision to terminate this
Lease pursuant to Section 19 hereof, Landlord and Tenant shall meet and make a
good faith attempt to mutually appoint a single Arbitrator (as defined below) to
determine whether the applicable Taking shall either prevent or materially
interfere with Tenant’s use of the Premises or materially interfere with or

 

30

--------------------------------------------------------------------------------


 

impair Landlord’s ownership or operation of the Project.  If Landlord and Tenant
are unable to agree upon a single Arbitrator, then each shall, by written notice
delivered to the other within 10 days after the meeting, select an Arbitrator. 
If either party fails to timely give notice of its selection for an Arbitrator,
the other party’s decision as to termination of this Lease shall be binding. 
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator.  If the 2 Arbitrators so selected
cannot agree on the selection of the third Arbitrator within the time above
specified, then either party, on behalf of both parties, may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

 

(ii)                                  The decision of the Arbitrator(s) shall be
made within 30 days after the appointment of a single Arbitrator or the third
Arbitrator, as applicable.  The decision of the single Arbitrator shall be final
and binding upon the parties.  Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party and the fees and expenses of
the third Arbitrator shall be borne equally by both parties.

 

(iii)                               An “Arbitrator” shall be any person
appointed by or on behalf of either party or appointed pursuant to the
provisions hereof and:  (i) shall be (A) a member of the American Institute of
Real Estate Appraisers with not less than 10 years of experience in the
appraisal of improved office and high tech industrial real estate in the greater
San Diego metropolitan area, or (B) a licensed commercial real estate broker
with not less than 15 years experience representing landlords and/or tenants in
the leasing of high tech or life sciences space in the greater San Diego
metropolitan area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and (iii)
be in all respects impartial and disinterested.

 

(n)                                 Right to Contest.  Notwithstanding any other
provision of this Lease, Tenant shall not be required to comply with a
determination by a Government Authority as required by Section 7 (such
non-compliance referred to collectively as “Permitted Violations”), so long as
Tenant shall contest, in good faith, the existence, amount or validity thereof,
the amount of the damages caused thereby, or the extent of its or Landlord’s
liability therefor by appropriate proceedings which shall operate during the
pendency thereof to prevent or stay (i) the collection of, or other realization
upon, the Permitted Violation so contested, (ii) the sale, forfeiture or loss of
any of the Premises or any Rent to satisfy or to pay any damages caused by any
Permitted Violation, (iii) any interference with the use or occupancy of any of
the Premises, (iv) any interference with the payment of any Rent, or (v) the
cancellation or increase in the rate of any insurance policy or a statement by
the carrier that coverage will be denied.  Each such contest shall be promptly
and diligently prosecuted by Tenant to a final conclusion, except that Tenant,
so long as the conditions of this Section 40(n) are at all times complied with,
has the right to attempt to settle or compromise such contest through
negotiations.  Tenant shall pay any and all losses, judgments, decrees and costs
reasonably incurred in connection with any such contest and shall, promptly
after the final determination of such contest, fully pay and discharge the
amounts which shall be levied, assessed, charged or imposed or be determined to
be payable therein or in connection therewith, together with all penalties,
fines, interest and costs thereof or in connection therewith, and perform all
acts the performance of which shall be ordered or decreed as a result thereof. 
No such contest shall (1) subject Landlord to the risk of any civil or

 

31

--------------------------------------------------------------------------------


 

criminal liability or (2) result in the imposition of any liens against the
Property or (3) impose any fines, charges or other fees or costs on Landlord.

 

41.                                 Right to Extend Term.  Tenant shall have the
right to extend the Term of the Lease upon the following terms and conditions:

 

(a)                                  Extension Rights.  Tenant shall have 2
consecutive rights (each, an “Extension Right”) to extend the term of this Lease
for 5 years each (each, an “Extension Term”) on the same terms and conditions as
this Lease (other than Base Rent) by giving Landlord written notice of its
election to exercise each Extension Right at least 12 months prior, and no
earlier than 18 months prior, to the expiration of the Base Term of the Lease or
the expiration of any prior Extension Term.

 

Upon the commencement of any Extension Term, Base Rent shall be payable at the
greater of (1) the Market Rate (as defined below) or (2) 102.5% of the Base Rent
in effect for the last year of the Initial Term.  Base Rent shall thereafter be
adjusted on each annual anniversary of the commencement of such Extension Term
by a percentage as determined by Landlord and agreed to by Tenant at the time
the Market Rate is determined.  As used herein, “Market Rate” shall mean the
then market rental rate for comparable, fully improved office/wet laboratory
space in the Sorrento Valley and Sorrento Mesa submarkets of San Diego County as
determined by Landlord and agreed to by Tenant.

 

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease, or the expiration of any prior Extension Term, Tenant has
not agreed with Landlord’s determination of the Market Rate and the rent
escalations during such subsequent Extension Term after negotiating in good
faith, Tenant may by written notice to Landlord not later than 120 days prior to
the expiration of the Base Term of this Lease, or the expiration of any then
effective Extension Term, elect arbitration as described in Section  41(b)
below.  If Tenant does not elect such arbitration, Tenant shall be deemed to
have waived any right to extend, or further extend, the Term of the Lease and
all of the remaining Extension Rights shall terminate.

 

(b)                                 Arbitration.

 

(i)                                     Within 10 days of Tenant’s notice to
Landlord of its election to arbitrate Market Rate and escalations, each party
shall deliver to the other a proposal containing the Market Rate and escalations
that the submitting party believes to be correct (“Extension Proposal”).  If
either party fails to timely submit an Extension Proposal, the other party’s
submitted proposal shall determine the Base Rent and escalations for the
Extension Term.  If both parties submit Extension Proposals, then Landlord and
Tenant shall meet within 7 days after delivery of the last Extension Proposal
and make a good faith attempt to mutually appoint a single Arbitrator (and
defined below) to determine the Market Rate and escalations.  If Landlord and
Tenant are unable to agree upon a single Arbitrator, then each shall, by written
notice delivered to the other within 10 days after the meeting, select an
Arbitrator.  If either party fails to timely give notice of its selection for an
Arbitrator, the other party’s submitted proposal shall determine the Base Rent
for the Extension Term.  The 2 Arbitrators so appointed shall, within 5 business
days after their appointment, appoint a third Arbitrator.  If the 2 Arbitrators
so selected cannot agree on the selection of the third Arbitrator within the
time above specified, then either party, on behalf of both parties, may request
such appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

 

32

--------------------------------------------------------------------------------


 

(ii)                                  The decision of the Arbitrator(s) shall be
made within 30 days after the appointment of a single Arbitrator or the third
Arbitrator, as applicable.  The decision of the single Arbitrator shall be final
and binding upon the parties.  The average of the two closest Arbitrators in a
three Arbitrator panel shall be final and binding upon the parties.  Each party
shall pay the fees and expenses of the Arbitrator appointed by or on behalf of
such party and the fees and expenses of the third Arbitrator shall be borne
equally by both parties.  If the Market Rate and escalations are not determined
by the first day of the Extension Term, then Tenant shall pay Landlord Base Rent
in an amount equal to the Base Rent in effect immediately prior to the Extension
Term and increased by the Rent Adjustment Percentage until such determination is
made.  After the determination of the Market Rate and escalations, the parties
shall make any necessary adjustments to such payments made by Tenant.  Landlord
and Tenant shall then execute an amendment recognizing the Market Rate and
escalations for the Extension Term.

 

(iii)                               An “Arbitrator” shall be any person
appointed by or on behalf of either party or appointed pursuant to the
provisions hereof and:  (i) shall be (A) a member of the American Institute of
Real Estate Appraisers with not less than 10 years of experience in the
appraisal of improved office, high tech and wet laboratory industrial real
estate in the greater San Diego metropolitan area, or (B) a licensed commercial
real estate broker with not less than 15 years experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in the greater
San Diego metropolitan area, (ii) devoting substantially all of their time to
professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

 

(c)                                  Rights Personal.  Extension Rights are
personal to Tenant and are not assignable without Landlord’s consent, which may
be granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in the Lease.

 

(d)                                 Exceptions.  Notwithstanding anything set
forth above to the contrary, Extension Rights shall not be in effect and Tenant
may not exercise any of the Extension Rights:

 

(i)                                     during any period of time that Tenant is
in Default under any provision of this Lease; or

 

(ii)                                  if Tenant has been in Default under any
provision of this Lease 3 or more times, whether or not the Defaults are cured,
during the 12 month period immediately prior to the date that Tenant intends to
exercise an Extension Right, whether or not the Defaults are cured.

 

(e)                                  No Extensions.  The period of time within
which any Extension Rights may be exercised shall not be extended or enlarged by
reason of Tenant’s inability to exercise the Extension Rights.

 

(f)                                    Termination.  The Extension Rights shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of an Extension Right, if, after such exercise, but prior to the
commencement date of an Extension Term, (i) Tenant fails to timely cure any
default by Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times
during the period from the date of the exercise of an Extension Right to the
date of the commencement of the Extension Term, whether or not such Defaults are
cured.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

LANDLORD:

ARE – NANCY RIDGE NO. 3, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership,

 

 

its managing member

 

 

 

 

 

By:

ARE-QRS Corp.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

Execution Date: December 30, 2003

 

 

By:

/s/ Peter J. Nelson

 

 

 

 

Name:

Peter J. Nelson

 

 

 

 

Its:

Senior VP & Chief Financial Officer

 

 

 

 

 

 

 

 

 

TENANT:

ARENA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

Execution Date: December 30, 2003

 

By:

 /s/ Jack Lief

 

 

 

Name:

Jack Lief

 

 

 

Its:

President and Chief Executive Officer

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PROJECT

 

PARCEL A:

 

PARCEL 9 OF PARCEL MAP NO. 17347, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY APRIL 13, 1994 AS DOCUMENT NO. 94-242762 OFFICIAL
RECORDS.

 

PARCEL B:

 

A NONEXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC AND VEHICLE PARKING UPON, OVER AND ACROSS THE “COMMON AREA” FOR THE
BENEFIT OF THE OWNERS, PRESENT AND FUTURE, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, TENANTS, CUSTOMERS AND INVITEES, TOGETHER WITH A NONEXCLUSIVE EASEMENT
UNDER AND THROUGH THE “COMMON AREA” FOR THE INSTALLATION, MAINTENANCE, REMOVAL
AND REPLACEMENT OF WATER DRAINAGE SYSTEMS OR STRUCTURES, WATER MAINS, SEWERS,
WATER SPRINKLER SYSTEM LINES, TELEPHONE OR ELECTRICAL CONDUITS OR SYSTEMS, GAS
MAINS AND ANY OTHER PUBLIC UTILITIES AND/OR SERVICE EASEMENTS, AS CREATED, SET
FORTH, DEFINED, DESCRIBED AND GRANTED IN THAT CERTAIN “DECLARATION OF RECIPROCAL
EASEMENTS OF THE SORRENTO RIDGE BUSINESS PARK PLANNED INDUSTRIAL DEVELOPMENT”
RECORDED APRIL 13, 1994 AS DOCUMENT NO. 94-242763 OFFICIAL RECORDS.

 

(APN:  343-350-26)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B TO LEASE

 

INCLUDED INSTALLATIONS

 

fume hoods, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment, cage
washers, built-in autoclaves, chillers, built-in plumbing, and electrical
systems, HVAC systems and equipment, vacuum pumps, air compressors, and transfer
switches.

 

1

--------------------------------------------------------------------------------